Case 1:17-cr-00034-TH-KFG Document 69 Filed 12/16/20 Page 1 of 1 PageID #: 302



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                          '
                                                  '
v.                                                '    CRIMINAL CASE NO. 1:17-CR-34
                                                  '
MARTIN GUTIERREZ                                  '

               ORDER ADOPTING REPORT AND RECOMMENDATION
                       ON DEFENDANT=S COMPETENCY

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration.   Judge Giblin conducted a hearing to determine defendant=s competency.

After considering the psychological examiner’s findings, Judge Giblin filed his report and

recommendation on defendant’s competency to proceed.       Judge Giblin concluded that the defendant

is competent pursuant to 18 U.S.C. § 4241.

       The parties do not object to the magistrate judge’s findings and recommendation.         The

defendant filed a notice of no objection [Clerk’s Doc. No. 68].   The Government also confirmed tin

writing that it has no objections.        The Court therefore ORDERS that the report and

recommendation on the defendant’s competency to proceed [Clerk’s Doc. No. 67] is ADOPTED.

The Court further ORDERS and FINDS that, in accordance with the magistrate judge’s

recommendation and the examiner’s report, defendant, Martin Gutierrez, is competent to proceed

pursuant to Title 18, United States Code, Section 4241.


       SIGNED this the 16 day of December, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
